PER CURIAM.
The plaintiffs filed a Notice to Convene a Case Management Conference less than one year after the occurrence of the last record activity in the case. In view of the fact that we find that the holding of such a conference is designed to move the case forward, it was error for the trial court to dismiss the case for lack of prosecution under Florida Rule of Civil Procedure 1.420(e). Accordingly, the order of dismissal is reversed and this cause is remanded for further proceedings consistent herewith.
Reversed and Remanded.